 



Exhibit 10.14
Base Salaries. The Board of Directors of the Company approved the Compensation
Committee’s recommended base salaries for the executive officers listed below
(the “Named Executive Officers”) in the amounts indicated, effective January 31,
2007, except for Mr. Ricardo Hernandez, who resigned to his position as the
Company’s Chief Financial Officer on June 13, 2006.

                      Base Salary   Last Salary Name   Amount (1)   Increase
Date  
Frank C. Stipes, Esq.
  $ 297,500     November 19, 2001
Pedro R Dominguez
    177,000     July 11, 2005
Jose M. Biaggi, Esq.
    382,500     July 11, 2005
Ricardo Hernandez, CPA
    114,110     July 11, 2005
William Vidal, Esq.
    233,750     July 11, 2005
Norberto Rivera, CPA
    225,000     January 22, 2007

Base salaries for each Named Executive Officer are reviewed by the Compensation
Committee following the 18-month anniversary of such Named Executive Officer
start date with the Company, with the exception of the Company’s Chief Executive
Officer, Mr. Frank C. Stipes, Esq., whose compensation is reviewed annually.
Annual Incentive Awards. The Board of Directors of the Company approved the
Compensation Committee’s recommended annual incentive awards for 2006, payable
in cash, to the Named Executive Officers as follows:

              Annual Incentive              Name   Award    
Frank C. Stipes, Esq.
  $ 24,792  
Pedro R Dominguez
    614,750  
Jose M. Biaggi, Esq.
    519,375  
Ricardo Hernandez, CPA
    300  
William Vidal, Esq.
    269,479  
Norberto Rivera, CPA
    163,813  

Annual incentive awards include a Christmas bonus that is granted under Puerto
Rico legislation. The Company has normally granted one month of salary as a
Christmas bonus.
The Company will provide additional information regarding the compensation of
the Named Executive Officers in its Proxy Statement for the 2007 Annual Meeting
of Shareholders.
 

(1)   Does not include perquisites and other personal benefits, including an
allowance for business and entertainment expenses, which, in the aggregate,
exceed $10,000. For information about such perquisites and allowances, see
Executive Compensation section on the Company’s Definitive Proxy Statement for
its 2007 annual meeting of shareholders.

 